Title: To Thomas Jefferson from Albert Gallatin, 3 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Jany. 3d 1806.
                        
                        A committee of the Senate calls for information respecting the expenditure of monies disbursed for the
                            purchase of books for the Congress Library. Mr Erving & Mr Livingston received each 1000 dollars for that object, to
                            be applied in conformity with your directions as contained in letters transmitted at the same time with the bills. Neither
                            of them has accounted to the Treasury. Has either accounted to you or sent such information as may assist in answering
                            the call of the Committee?
                        With great respect Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    